             Case 1:19-cv-02257-MKV Document 14 Filed 11/26/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
THEODORE PARISIENNE,                                      :                           11/26/2019
                                                          :
                                         Plaintiff,       :
                                                          :
                      - against -                         :                19-CV-2257 (VSB)
                                                          :
HEYKOREAN, INC.,                                          :               OPINION & ORDER
                                                          :
                                         Defendant. :
--------------------------------------------------------- X

Appearances:

Richard Liebowitz
Liebowitz Law Firm, PLLC
Valley Stream, NY
Counsel for Plaintiff

Bong June Kim
Kim & Bae, P.C.
New York, NY
Counsel for Defendant

VERNON S. BRODERICK, United States District Judge:

           Before me is Defendant’s unopposed motion to vacate its default. (Doc. 10.) Because

Defendant has demonstrated good cause for the relief requested, its motion is GRANTED.

                    Background

           Plaintiff commenced this action on March 12, 2019 by filing a complaint asserting a

single claim of copyright infringement under 17 U.S.C. §§ 106 and 501 against Defendant. (See

generally Compl. 1) Specifically, Plaintiff, a photographer, alleges that Defendant reproduced

and displayed on its website a copyrighted photograph (the “Photograph”) owned and registered

by him. (Compl. ¶¶ 7–11.) On the same day the complaint was filed, Plaintiff also filed a


1
    “Compl.” refers to the complaint filed on March 12, 2019. (Doc. 1.)
           Case 1:19-cv-02257-MKV Document 14 Filed 11/26/19 Page 2 of 8



request for issuance of summons, (Doc. 2), and on March 13, 2019, a summons was issued,

(Doc. 3). On April 22, 2019, Plaintiff filed an affidavit of service averring that Defendant was

served on March 14, 2019 by delivering the summons and complaint to the Secretary of State of

the State of New York. (Doc. 5.) Defendant’s answer was therefore due by April 4, 2019.

When Defendant did not answer or appear, Plaintiff sought a clerk’s certificate of default, (see

Docs. 6–7), which was issued on April 22, 2019, (Doc. 8).

        On May 3, 2019, Defendant filed a motion to vacate the default. (Doc. 9.) The motion

was rejected by the Clerk’s Office on June 27, 2019 as incorrectly filed. Later that day,

Defendant refiled its motion to vacate the default, (Doc. 10), along with the declaration of B.J.

Kim (Doc. 11), counsel for Defendant, with exhibits, including the declaration of Defendant’s

authorized representative, Min Su Kang, (Doc. 11-1, at 10–12 ); and a memorandum of law in

support, (Doc. 12).

        Defendant contends that it did not receive the summons and complaint, but rather learned

about the case when Plaintiff’s counsel emailed Kang, Defendant’s operations specialist, on

April 22, 2019 to inform him that Defendant’s answer was “due.” (Kang Dec. ¶ 3–6.) 2 Kang

asserts he immediately contacted Defendant’s attorneys, (id. at 4), who in turn contacted

Plaintiff’s counsel on April 25, 2019, asking Plaintiff’s consent to set aside the default. (Kim

Dec. ¶ 10.) 3 According to Defendant’s counsel, Plaintiff did not consent. (Id.) To date, Plaintiff

has not moved for a default judgment nor has he opposed Defendant’s motion.




2
 “Kang Dec.” refers to the Declaration of Min Su Kang in Support of Defendant’s Motion to Set Aside Entry of
Default, filed on June 27, 2019, as Exhibit 3 to the Declaration of B.J. Kim in Support of Defendant’s Motion to Set
Aside Entry of Default. (Doc. 11-1, at 1, 10–12.)
3
 “Kim Dec.” refers to the Declaration of B.J. in Support of Defendant’s Motion to Set Aside Entry of Default, filed
on June 27, 2019. (Doc. 11.)



                                                              2
         Case 1:19-cv-02257-MKV Document 14 Filed 11/26/19 Page 3 of 8



               Motion to Vacate Default – Rule 55(c)

       Where a default judgment has yet to be entered, Rule 55(c) of the Federal Rules of Civil

Procedure governs a court’s review of whether to vacate a defendant’s default. New York v.

Green, 420 F.3d 99, 104 (2d Cir. 2005) (Under Rule 55(c), “[a] court may set aside any default

that has entered for good cause shown, and if a judgment has entered on the default, the court is

authorized to set the judgment aside in accordance with the provisions of Rule 60(b).”); Peterson

v. Syracuse Police Dep’t, 467 F. App’x 31, 33 (2d Cir. 2012) (summary order) (“Rule 55(c)

permits a party to be relieved of default ‘for good cause,’ whereas a default judgment may only

be set aside in accordance with Rule 60(b).”) Under Rule 55(c), a court may set aside an entry of

default if it finds that good cause exists, Fed. R. Civ. P. 55(c), based on a review of the following

factors: “(1) whether the default was willful; (2) whether setting aside the default would

prejudice the adversary; and (3) whether a meritorious defense is presented,” Enron Oil Corp. v.

Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993); accord Peterson, 467 F. App’x. at 33. The Second

Circuit generally disfavors defaults and maintains a strong preference for resolving disputes on

the merits. See Pecarsky v. Galaxiworld.com Ltd., 249 F.3d 167, 172 (2d Cir. 2001). “[W]hen

doubt exists as to whether a default should be granted or vacated, the doubt should be resolved in

favor of the defaulting party.” Enron, 10 F.3d at 96.

              Willfulness

       “A default should not be set aside when it is found to be willful.” Action S.A. v. Marc

Rich & Co., 951 F.2d 504, 507 (2d Cir. 1991) (discussing willfulness prong in context of motion

to vacate default judgment), cert. denied, 503 U.S. 1006 (1992). “‘Willfulness,’ in the context of

a default, refers to conduct that is more than merely negligent or careless.” Walden v. Lorcom

Techs., Inc., No. 05-CV-3600 (ARR)(RER), 2007 WL 608151 at *3 (E.D.N.Y. Feb. 23, 2007)




                                                     3
           Case 1:19-cv-02257-MKV Document 14 Filed 11/26/19 Page 4 of 8



(emphasis in original) (citing Am. Alliance Ins. Co. v. Eagle Ins. Co., 92 F.3d 57, 61 (2d Cir.

1996). Willfulness may be found when, for example, a defaulting party acts deliberately,

egregiously, or in bad faith. See Argus Research Grp., Inc. v. Argus Sec., Inc., 204 F. Supp. 2d

529, 531–532 (E.D.N.Y. 2002); In re Methyl Tertiary Butyl Ether (MTBE) Products Liab. Litig.,

Nos. 00-Civ-1898(SAS), 07 Civ. 9453(SAS), 2010 WL 3790828, at *2 n.29 (S.D.N.Y. Sept. 27,

2010). “Courts in this District have noted that the relevant inquiry for determining willfulness is

the defaulting party’s actions after it became aware of the existence of the litigation or entry of

default.” In re FKF 3, LLC, 501 B.R. 491, 502 (S.D.N.Y. 2013). “Thus, even where notice was

adequate and the defaulting party failed to rebut the presumption of receipt, if the party

responded promptly after learning of the action, courts have found that the party’s default was

not willful.” Id. (citations omitted); see also Swarna v. Al–Awadi, 622 F.3d 123, 142–43 (2d Cir.

2010) (finding that default was not willful where defendants retained counsel one day after

receiving the motion for default judgment and counsel moved for an extension of time to respond

one week later).

         Here, Defendant’s authorized representative asserts that Defendant did not receive the

summons and complaint from the Secretary of State, and found out about the action for the first

time on April 22, 2019, when Plaintiff’s counsel e-mailed him to inform him his answer was

“due.” (Kang Dec. ¶ 3–4.) Defendant’s representative states that he immediately contacted

Defendant’s attorneys, who in turn state that they sought Plaintiff’s consent to set aside the

default shortly thereafter. (Id. ¶ 4; Kim Dec. ¶ 10.) When Plaintiff did not consent, Defendant

promptly moved to vacate its default, filing its initial motion on May 3, 2019, nine days after it

purportedly learned of the action. 4 The filing was rejected on June 27, 2019, and Defendant


4
 Defendant repeatedly asserts that it filed its motion on May 1, 2019, (see Def.’s Mem. 4, 5), but this is incorrect,
based on my review of the ECF docket. “Def.’s Mem.” refers to Defendant’s Memorandum of Law in Support of


                                                               4
           Case 1:19-cv-02257-MKV Document 14 Filed 11/26/19 Page 5 of 8



refiled its motion that same day. (See ECF Docket; Docs. 9–12.)

        I find these sworn allegations of Defendant’s prompt action upon learning about

Plaintiff’s claim to be sufficient to show that Defendant’s default was not willful, particularly in

the absence of any opposition from Plaintiff.

                Prejudice

        Delay alone does not establish the prejudice required to defeat a motion to vacate a

default. Johnson v. New York Univ., 324 F.R.D. 65, 71 (S.D.N.Y. 2018) (citing Enron, 10 F.3d

at 98). “Rather, it must be shown that delay will result in the loss of evidence, create increased

difficulties of discovery, or provide greater opportunity for fraud and collusion.” Id. (quoting

Davis v. Musler, 713 F.2d 907, 916 (2d Cir. 1983)). Here, Plaintiff has not even filed opposition

to Defendant’s motion, much less made a showing that the nine days that elapsed between the

entry of default and the filing of Defendant’s motion would cause him prejudice. This factor

weighs in favor of Defendant. Cf. Sea Hope Navigation Inc. v. Novel Commodities SA, 978 F.

Supp. 2d 333, 339 (S.D.N.Y. 2013) (opining that “it would be almost impossible to establish []

prejudice . . . [where] [Defendant] filed an appearance with the Court less than one month after

[Plaintiff] filed its motion for a default judgment.”).

                Meritorious Defense

        With regard to the meritorious defense factor, a movant need not show that its

meritorious defense is “likel[y] . . . [to] carry the day,” Johnson, 324 F.R.D. at 71–72 (quoting

Enron, 10 F.3d at 98), but rather must “present evidence of facts that, if proven at trial, would

constitute a complete defense.” State St. Bank & Trust Co. v. Inversiones Errazuriz Limitada,

374 F.3d 158, 167 (2d Cir. 2004) (citation omitted); cf. Peterson, 467 F. App’x at 34 (affirming



Defendant’s Motion to Set Aside Default, filed on June 27, 2019. (Doc. 12.)



                                                            5
          Case 1:19-cv-02257-MKV Document 14 Filed 11/26/19 Page 6 of 8



entry of default where “defendants’ motion to vacate . . . contained no facts, which, if proven at

trial, would constitute a complete defense”). This defense must be “articulate[d] . . . with a

degree of specificity which directly relates that defense to the allegations set forth in the

plaintiff’s pleadings and raises a serious question as to the validity of those allegations.” FedEx

TechConnect, Inc. v. OTI, Inc., No. 12 Civ. 1674(RJS), 2013 WL 5405699, at *8 (S.D.N.Y. Sept.

23, 2013) (internal quotation marks omitted). “A defense is meritorious if it is good law so as to

give the fact finder some determination to make.” Am. Alliance Ins. Co., 92 F.3d at 61 (2d Cir.

1996) (citation omitted).

       Here, Defendant easily meets this “low threshold.” Johnson, 324 F.R.D. at 72 (citation

omitted). Defendant asserts that the appearance of the Photograph on Defendant’s website is not

actionable as copyright infringement because it fell within the (1) fair use provision of the

Copyright Act, 17 U.S.C. § 107, and (2) the safe harbor provisions of the Digital Millennium

Copyright Act (“DMCA”), 17 U.S.C. § 512. (Def.’s Mem. 5–8.) Pursuant to 17 U.S.C. §

512(c), one of the safe harbor provisions of the DMCA, a service provider—defined as “a

provider of online services or network access,” 17 U.S.C. § 512(k)(1)—cannot be liable for

copyright infringement solely based on its “storage at the direction of a user of material that

resides on a system or network controlled or operated by . . . the service provider.” 17 U.S.C.

§ 512(c). To qualify for this protection, the service provider is subject to certain general

threshold requirements: it must have adopted and reasonably implemented “a ‘repeat infringer’

policy that ‘provides for the termination in appropriate circumstances of subscribers and account

holders of the service provider’s system or network,’” Viacom Int’l, Inc. v. YouTube, Inc., 676

F.3d 19, 27 (2d Cir. 2012) (quoting 17 U.S.C. § 512(i)(1)(A)), and it must accommodate and not

interfere with “‘standard technical measures’ that are ‘used by copyright owners to identify or




                                                      6
          Case 1:19-cv-02257-MKV Document 14 Filed 11/26/19 Page 7 of 8



protect copyrighted works.’” Id. (quoting 17 U.S.C 512(i)(1)(B), (i)(2)). The service provider

must also satisfy certain requirements of the safe harbor provision contained in § 512(c), by

showing that it:

       (A) (i) does not have actual knowledge that the material or an activity using the
       material on the system or network is infringing;

       (ii) in the absence of such actual knowledge, is not aware of facts or circumstances
       from which infringing activity is apparent; or

       (iii) upon obtaining such knowledge or awareness, acts expeditiously to remove, or
       disable access to, the material;

       (B) does not receive a financial benefit directly attributable to the infringing
       activity, in a case in which the service provider has the right and ability to control
       such activity; and

       (C) upon notification of claimed infringement as described in paragraph (3),
       responds expeditiously to remove, or disable access to, the material that is claimed
       to be infringing or to be the subject of infringing activity.

17 U.S.C. § 512(c)(1)(A)-(C).)

       Defendant alleges that it runs a website on which users may post photos without input or

approval from Defendant, and that it is therefore a service provider. (Kang Dec. ¶¶ 2, 7, 11;

Def.’s Mem. 7.) In addition, Defendant asserts it has a repeat infringer policy of “disabl[ing] a

user’s account if the account has three or more posts that have been flagged for copyright

violations in a one-year period,” (Kang Dec. ¶ 18), and that it accommodates standard technical

measures for copyright owners to identify their work and does not interfere with them, (id. ¶ 19).

I find these allegations sufficient to satisfy both threshold criteria for safe harbor under the

DMCA. See Viacom Int’l, Inc., 676 F.3d at 27; Wolk v. Kodak Imaging Network, Inc., 840 F.

Supp. 2d 724, 745 (S.D.N.Y. 2012) (finding Photobucket, a website that provided an online

platform for users to upload and post material, to be eligible for safe harbor), aff’d sub

nom. Wolk v. Photobucket.com, Inc., 569 F. App’x 51 (2d Cir. 2014).



                                                       7
         Case 1:19-cv-02257-MKV Document 14 Filed 11/26/19 Page 8 of 8



       Defendant has also satisfied the specific requirements of safe harbor under § 512(c), by

alleging that: it did not have actual knowledge that the Photograph infringed on Plaintiff’s

copyright, nor was it aware of any facts or circumstances that would make the infringement

apparent, (Kang Dec. ¶¶ 8–9); that, although Plaintiff did not contact Defendant about the

posting of the Photograph prior to the commencement of this lawsuit, Defendant removed the

Photograph immediately after being notified, (id. ¶ 7); and that Defendant did not receive a

financial benefit from the posting of the Photograph, (id. ¶ 12). These allegations, “if proven at

trial,” would to show that Defendant is entitled to protection from liability by the DMCA’s safe

harbor provision, which “would constitute a complete defense” to Plaintiff’s copyright

infringement claim. See State St. Bank & Trust Co., 374 F.3d at 167. Defendant’s showing is

therefore sufficient to satisfy the meritorious defense requirement of a motion to vacate a default.

In addition, because Defendant need only assert “a” meritorious defense, see id., not multiple

such defenses, I need not and do not evaluate the merits of its fair use defense at this time.

               Conclusion

       For the foregoing reasons, Defendant’s unopposed motion to vacate its default, (Doc. 10),

is GRANTED. Defendant is directed to answer, move, or otherwise respond to the complaint on

or before November 25, 2019.

       The Clerk of Court is respectfully directed to terminate the motion at Document 10.

SO ORDERED.

Dated: November 26, 2019
       New York, New York                            ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                      8
